DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 21st MORTGAGE CORPORATION as Master Servicer for CHRISTIANA
TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB,
          as Trustee for KNOXVILLE 2012 TRUST, et al.,
                            Appellant,

                                   v.

                       STANLEY ROSEN, et al.,
                             Appellee.

                             No. 4D18-3494

                         [November 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 12-
031840.

  Adam J. Knight and Jacqueline Simms-Petredis of Burr & Forman LLP,
Tampa, for appellant.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.